     Case 2:20-cv-01373-APG-DJA Document 27 Filed 11/23/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, The Bank of New York Mellon Trust Company, National Association FKA
 7   The Bank of New York Trust Company, N.A. as Successor to JP Morgan Chase Bank N.A., as
     Trustee for RAMP 2005-RS8
 8
 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     THE BANK OF NEW YORK MELLON                       Case No.: 2:20-cv-01373-APG-DJA
12   TRUST COMPANY, NATIONAL
13   ASSOCIATION FKA THE BANK OF NEW
     YORK TRUST COMPANY, N.A. AS                       STIPULATION AND ORDER TO
14   SUCCESSOR TO JP MORGAN CHASE                      EXTEND TIME PERIOD TO RESPOND
     BANK N.A., AS TRUSTEE FOR RAMP                    TO MOTIONS TO DISMISS [ECF Nos.
15   2005-RS8,                                         14, 15 & 16]
16
                          Plaintiff,                   [Second Request]
17          vs.

18   FIDELITY NATIONAL TITLE GROUP,
     INC.; CHICAGO TITLE INSURANCE
19   COMPANY; TICOR TITLE OF NEVADA,
     INC.,
20
                          Defendants.
21
22          Plaintiff The Bank of New York Mellon Trust Company, National Association FKA The
23   Bank of New York Trust Company, N.A. as Successor to JP Morgan Chase Bank N.A., as
24   Trustee for RAMP 2005-RS8 (“BONY”), and Defendants Chicago Title Insurance Company,
25   Fidelity National Title Group, Inc., and Ticor Title of Nevada, Inc. (“Defendants”) (collectively,
26   the “Parties”), by and through their counsel of record, hereby stipulate and agree as follows:
27   ///
28   ///



                                                Page 1 of 3
     Case 2:20-cv-01373-APG-DJA Document 27 Filed 11/23/20 Page 2 of 3




 1         1. On July 24, 2020, BONY filed its Complaint [ECF No.1]
 2         2. On October 7, 2020, Defendants each filed a Motion to Dismiss [ECF Nos. 14, 15 &
 3            16];
 4         3. BONY’s deadline to respond to Defendants’ Motion to Dismiss is currently
 5            November 20, 2020;
 6         4. BONY’s counsel is requesting a fourteen (14) day extension until Friday, December
 7            4, 2020, to file its response to Defendants’ Motions to Dismiss;
 8         5. This extension is requested in order to allow the parties additional time to discuss a
 9            potential stipulation to stay litigation pending a decision in the Wells Fargo Bank,
10            N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court
11            Case No. 3:19-cv-00241-MMD-WGC);
12         6. Counsel for Defendants do not oppose the requested extension;
13
14   ///
15
16   ///
17
18   ///
19
20   ///
21
22   ///
23
24   ///
25
26   ///
27
28   ///



                                              Page 2 of 3
     Case 2:20-cv-01373-APG-DJA Document 27 Filed 11/23/20 Page 3 of 3




 1          7. This is the second request for an extension which is made in good faith and not for
 2             purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 20th day of November, 2020.          DATED this 20thday of November, 2020.
 5    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins                          /s/ Kevin Sinclair
 7    Darren T. Brenner, Esq.                         Kevin Sinclair, Esq.
      Nevada Bar No. 8386                             Nevada Bar No. 12277
 8    7785 W. Sahara Ave., Suite 200                  16501 Venture Boulevard, Suite 400
 9    Las Vegas, NV 89117                             Encino, California 91436
      Attorneys for Plaintiff, The Bank of New York   Attorneys for Defendants, Fidelity National
10    Mellon Trust Company, National Association      Title Group, Inc., Ticor Title of Nevada, Inc.,
      FKA The Bank of New York Trust Company,         and Chicago Title Insurance Company
11    N.A. as Successor to JP Morgan Chase Bank
12    N.A., as Trustee for RAMP 2005-RS8

13
14   IT IS SO ORDERED.
15                      23rd day of November, 2020.
            Dated this _____
16                                              ________________________________________
                                                UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                              Page 3 of 3
